Appellant was charged by indictment in several counts with the offense of theft, burglary, and receiving and concealing stolen property, etc.
The court, by his charge, limited the jury in their consideration of facts to those counts charging the latter named offense, and their verdict was: "We the jury find the defendant guilty, and assess her punishment at two years in the penitentiary." Upon this verdict judgment was rendered adjudging appellant "guilty of burglary, as found by the jury, and that she be punished as has been determined by the jury," etc. The sentence follows the judgment, and recites that appellant was convicted of the "offense of burglary," etc. The judgment and sentence are erroneous, but not of such character as requires a reversal of the judgment. The verdict finding defendant guilty, means that she was guilty of the offense charged, and for which she was tried, and this was for receiving and concealing stolen property. It is within the power of this court to reform and correct the judgment, as the law and the nature of the case may require. Code Crim. Proc., art. 869. This authority extends as well to the sentence. Purcelly v. The State, 29 Texas Ct. App. 1[29 Tex. Crim. 1]; Reyno v. The State, 26 Texas Ct. App. 666[26 Tex. Crim. 666]; Hill v. The State, 10 Texas Ct. App. 673[10 Tex. Crim. 673]; McDonald v. The State, 14 Texas Ct. App. 504[14 Tex. Crim. 504]; Willson's Crim. Proc., secs. 2592, 2673.
We therefore reform the judgment and sentence so as to conform the same to the indictment and verdict, and the defendant, Sarah Thomas, is adjudged guilty of the offense of receiving and concealing stolen property, knowing the same to have been stolen, as charged in the indictment, and it is ordered that said defendant be confined in the penitentiary for a term of two years for said offense.
Upon a careful examination of the record, we find no such error as requires a reversal of the judgment, and it is therefore reformed and affirmed.
Reformed and affirmed.
Judges all present and concurring. *Page 84